GAYLA R. MAY CSR, RPR
                              27th Judicial District Court
                                     P. O. Box 747
                                   Belton, TX 76513
                                    (254) 933-5270



                                  September 25, 2015


Mr. Jeffrey D. Kyle, Clerk
Third District of Texas
Court of Appeals
P. O. Box 12547
Capitol Station
Austin, TX 78711

       Re: Trial Court No. 72,941; Karl Lee Wiggins Vs. The State of Texas;
           27th District Court, Bell County, TX; Case No. 03-15-00385-CR

Dear Mr. Kyle:

In reference to the appeal of Karl Lee Wiggins Vs. State, COA 03-15-00385-CR, I am
requesting a one-week extension in order for me to gather the exhibits. I am home with a
husband recovering from back surgery and I thought I had scanned the exhibits on my
computer. However, I cannot locate them and I believe the due date is today, September
25. I am requesting until October 2, 2015, in order to file the Reporter's Record.


Thank you,


Gayla R. May
27th District Court
Bell-Lampasas Counties